Citation Nr: 1508467	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's representative


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2004 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In August 2012, the Veteran's representative appeared at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran was unable to appear personally as he was incarcerated, but his representative testified on his behalf.  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the claim as that of entitlement to service connection for a psychiatric disorder, to include PTSD, as shown on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for further clarification and medical insight into the issue on appeal.  In November 2014, a VHA medical expert provided an opinion that was responsive to the Board's inquiries.  In December 2014, the Veteran and his representative were provided a copy of the VHA medical expert opinion and were afforded the opportunity to submit additional evidence and argument.  The representative submitted an appellate brief in response in January 2015.  

In February 2015, the Board received additional evidence and argument submitted by the Veteran, and he requested 120 days in order to obtain further evidence in response to the VHA opinion.  The Veteran also requested that the Board remand his case to the AOJ for review of the additional evidence that he had submitted.  The appeal accordingly must be remanded to the AOJ for readjudication. 
 
VA has an obligation to notify claimants what information or evidence is needed to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  When a Veteran's claim is based, at least in part, on a reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of  evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Patton v. West, 12 Vet. App. 272, 280 (1999); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

In this case, while the RO provided the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) in July 2009 that addressed his PTSD claim generally, it did not provide the heightened notice required where a PTSD claim is based, at least in part, on in-service personal assault/harassment.  On remand, the RO must provide the Veteran with adequate notice of such. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).

2.  Per the Veteran's February 2015 request, allow him 120 days to submit any additional evidence or argument in response to the VHA medical expert opinion.  

3.  Obtain any pertinent, outstanding records.

4.  Then, after undertaking any additional development deemed necessary, to include soliciting any additional medical opinions or affording the Veteran an examination, readjudicate the appeal.  If the benefit sought remains denied issue the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

